

115 HR 5416 IH: Women Small Business Growth Act
U.S. House of Representatives
2018-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5416IN THE HOUSE OF REPRESENTATIVESMarch 29, 2018Ms. Adams (for herself, Ms. Wilson of Florida, Ms. Barragán, Ms. Bordallo, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Higher Education Act of 1965 to establish a student loan forgiveness program for women
			 who are small business owners.
	
 1.Short titleThis Act may be cited as the Women Small Business Growth Act. 2.Loan forgiveness program for small business owners who are womenPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a) is amended by adding at the end the following:
			
				493E.Loan forgiveness program for small business owners who are women
 (a)Program authorizedThe Secretary shall repay or cancel a qualified loan amount in accordance with subsection (b) for a loan made, insured, or guaranteed under part B or D for any borrower who meets one or more of the following:
 (1)The borrower is a woman who has been an owner of a small business concern owned and controlled by women for not less than 3 consecutive years.
 (2)The borrower is a woman who has been an owner of a small business concern that— (A)meets the requirements of paragraph (1); and
 (B)has created not less than 1 new job. (b)Qualified loan amount (1)OwnershipUpon completion of the third or fourth year of the ownership described in subsection (a)(1), the qualified loan amount for a borrower, for each such year, shall be an amount equal to—
 (A)15 percent of the original, aggregate principal amount of the loans; and (B)the amount of interest on such loans that accrues during the most recent year of such ownership.
 (2)Job creationFor each year that a borrower meets the requirements of subsection (a)(2), the qualified loan amount shall be an amount equal to—
 (A)20 percent of the original, aggregate principal amount of the loans; and (B)the amount of interest on such loans which has accrued (and which has not been forgiven under subsection (a)(1))—
 (i)in the case of the first new job created that meets the requirements of subsection (a)(2) after the borrower’s ownership period of not less than 3 consecutive years, during such ownership period and until such first job is created; and
 (ii)in the case of each succeeding job created after such first job, during the period beginning on the date such first job was created and ending on the date of creation of such succeeding job.
 (c)Exclusion from incomeThe amount of a loan, and interest on a loan, which is canceled under this section shall not be considered income for purposes of the Internal Revenue Code of 1986.
 (d)Prevention of double benefitsNo borrower may receive a reduction of loan obligations under both this section and section 428J, 428K, 428L, 455(m), or 460.
 (e)DefinitionsIn this section: (1)Annual adjustment percentageThe term annual adjustment percentage is equal to the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year.
 (2)New jobThe term new job means an employment position at a small business concern owned and controlled by women that— (A)employs an individual who is not a owner of such small business concern; and
 (B)provides a salary of not less than $30,000 per calendar year, increased by a percentage equal to the annual adjustment percentage for the calendar year for which the salary amount under this paragraph is being determined.
 (3)Small business concern owned and controlled by womenThe term small business concern owned and controlled by women has the meaning given under section 3(n) of the Small Business Act (15 U.S.C. 632(n)). . 